*110Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this- circuit.
PER CURIAM:
Chukwuma E. Azubuko appeals the district court’s order dismissing his complaint for failing to state a claim on which relief may be granted and its subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Azubuko v. Massachusetts, No. 1:12-cv-00309-CMH-JFA (E.D.Va. May 16, 2012 & July 2, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.